                Case 2:18-cv-01599-JCC Document 20 Filed 01/31/19 Page 1 of 6




1

2

3

4
                              IN THE UNITED STATES DISTRICT COURT
5                           FOR THE WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
6

7
      NEW SUMMIT PARTNERS
8     CORPORATION,                                          CASE NO. 2:18-cv-01599 JCC
9
                               Plaintiff,                   REPLY IN SUPPORT OF
10                                                          PLAINTIFF’S MOTION FOR
              v.                                            ISSUANCE OF
11
                                                            A PREJUDGMENT
12    CORNWALL, LLC, a Washington Limited                   WRIT OF ATTACHMENT
      Liability Company; GERALD RIDEOUT
13    AND KIM RIDEOUT, individually and                     NOTING DATE: February 1, 2019
14    their marital community;

15         Defendants.
16
             Defendants, Cornwall, LLC (“Cornwall”), Gerald Rideout and Kim Rideout (“the
17
     Rideouts”) argue there is no evidence they breached the parties’ agreement and that there is no
18

19   evidence the Defendants have been sequestering assets in anticipation of this litigation. They make
20
     these arguments by studiously and willfully ignoring several key, undisputable facts. First, they
21
     ignore that Defendants’ financials, produced for the first time in the past month, reflect they have
22

23   been misrepresenting to Plaintiff the amount of income they have generated from the property for

24   years. Second, they ignore that, in apparent direct response to Plaintiff’s threat of litigation, they
25
     immediately transferred title to their other real property to a brand-new limited liability company.




                                                                                              ATTORNEYS AT LAW
                                                                                              2600 TWO UNION SQUARE
                                                                                              601 UNION STREET
      STIPULATED MOTION FOR ISSUANCE OF A                                                     SEATTLE WA 98101-4000
      PREJUDGMENT WRIT OF ATTACHMENT- 1                                                       TELEPHONE 206 624-1230
                                                                                              Fax 206 340-2563
      {21731/28712/V760308.DOCX}
                Case 2:18-cv-01599-JCC Document 20 Filed 01/31/19 Page 2 of 6




1            These facts place Plaintiff’s claim for relief squarely within the ambit of Washington
2
     State’s Prejudgment Writ of Attachment statute. Plaintiff respectfully requests this motion be
3
     granted to ensure there is sufficient security to protect Plaintiff’s interests pending resolution of
4

5    this litigation.

6    A.      A Clear Ground for Attachment Exists.
7
             Defendants argue that no clear ground for attachment exists, as there is “no evidence
8
     Defendants are at risk of secreting assets to deprive Plaintiff.” Defendant’s Opposition, Dkt. 19,
9

10   p. 4. However, under RCW 6.25.030(10), a clear ground for attachment exists when the “object
11
     for which the action is brought is to recover on a contract, express or implied.” Even if Plaintiff
12
     was unable to prove Defendants were converting their property into money to place it beyond the
13

14   reach of creditors, the fact Plaintiff’s case is premised on a breach of the loan agreement between

15   the parties is a sufficient, clear ground for attachment under Washington’s statutory scheme.
16
             In any event, Defendants ignore that there is clear evidence they were converting property
17
     for the purpose of placing it beyond the reach of its creditors. As described in Plaintiff’s motion,
18

19   and as will be presented through evidence and testimony introduced at the hearing, Defendants
20
     transferred title to their other real property to a newly-created entity, Broadway Park, LLC (owned
21
     entirely by the Rideouts) within 24 hours of Plaintiff advising them it intended to pursue legal
22

23   remedies against them. Clark Decl., Dkt. 17, Exh. 11; Small Decl., Dkt. 18, Exh. 3. This is

24   precisely the kind of conduct courts in Washington State have considered to be evidence of a
25




                                                                                             ATTORNEYS AT LAW
                                                                                             2600 TWO UNION SQUARE
                                                                                             601 UNION STREET
      STIPULATED MOTION FOR ISSUANCE OF A                                                    SEATTLE WA 98101-4000
      PREJUDGMENT WRIT OF ATTACHMENT- 2                                                      TELEPHONE 206 624-1230
                                                                                             Fax 206 340-2563
      {21731/28712/V760308.DOCX}
                Case 2:18-cv-01599-JCC Document 20 Filed 01/31/19 Page 3 of 6




1    party’s intent to deprive a plaintiff of assets in the event of an adverse judgment. See Glasser v.
2
     Blixseth, 2015 WL 671634, at *2 (W.D. Wash. Feb 17, 2015).
3
     B.       Plaintiff Will Be Able to Prove the Probable Validity of Its Claims.
4

5            Defendants argue that Plaintiff’s only evidence of breach is that Defendants have refused

6    to sign a promissory note. This ignores that on January 4, 2019, Defendants produced to Plaintiff
7
     copies of unsupported financial statements reflecting that Defendants had generated almost
8
     $50,000.00 in profits between December, 2015 and December, 2017. Clark Dec., Dkt. 17, Exh.
9

10   11. This realized profit is entirely contrary to the contemporaneous representations Defendants
11
     made to Plaintiff that the expenses were high and they did not have sufficient money to make
12
     payments during that period. Clark Decl., Dkt. 17, ¶¶ 12-13, Exh. 5-7. To the extent Defendants
13

14   object that these allegations are not pled, Plaintiff was unable to discover these facts until after

15   litigation commenced, and would be pleased to amend the complaint to conform the pleadings to
16
     this recently-discovered evidence.
17
             Also, Defendants argue they rejected Plaintiff’s proposed written security documents as
18

19   they were “accompanied by a host of terms that were not agreed to.” Defendant’s Opposition, Dkt.
20
     19, p. 5. This again entirely ignores the course of conduct between the parties. When Plaintiff
21
     presented Defendants with proposed security documents, Defendants did not object. They did not
22

23   propose edits to the documents. They did not offer their own draft of the documents. They did not

24   argue that the parties never contemplated a Deed of Trust. Instead, it is undisputed that Defendants
25
     ignored Plaintiff and his attorneys entirely, steadfastly refusing any attempt by Plaintiff to obtain




                                                                                             ATTORNEYS AT LAW
                                                                                             2600 TWO UNION SQUARE
                                                                                             601 UNION STREET
      STIPULATED MOTION FOR ISSUANCE OF A                                                    SEATTLE WA 98101-4000
      PREJUDGMENT WRIT OF ATTACHMENT- 3                                                      TELEPHONE 206 624-1230
                                                                                             Fax 206 340-2563
      {21731/28712/V760308.DOCX}
                   Case 2:18-cv-01599-JCC Document 20 Filed 01/31/19 Page 4 of 6




1    any written agreement until this lawsuit was filed. Clark Decl., Dkt. 17, ¶ 19; Small Decl., Dkt.
2
     18, Exh. 2. Defendants’ attempt to solve the problem of written security by sticking their heads in
3
     the sand and ignoring the problem is facially inconsistent with the parties’ agreement.1
4

5               Finally, Defendant objects to the fact Plaintiff seeks to attach the monies it is owed for its

6    20% share of the rental revenues. This ignores that Defendants have previously acknowledged, in
7
     writing, that Plaintiff is entitled to those rental revenues. Clark Decl., Dkt. 17, ¶ 14, Exh. 7.
8
     Defendants’ attempt to rewrite history to remove a key component of their agreement does not
9

10   warrant denying Plaintiff’s motion for a writ of attachment.
11
     C.         Plaintiff’s Witness List.
12
                Plaintiff intends to call Tim Clark, Gerald Rideout, and Kim Rideout as witnesses during
13

14   the hearing. The attendance of Gerald and Kim Rideout has been compelled via subpoena. Plaintiff

15   anticipates that each witness shall take no more than one hour.
16
     D.         Conclusion.
17
                Plaintiff is able to demonstrate that several clear grounds of attachment exist, and that its
18

19   claims have probable validity. Plaintiff respectfully requests its motion be granted and a
20
     prejudgment writ of attachment securing all net proceeds of the pending sale be issued.
21

22

23

24

25   1
       This is consistent with the Rideouts’ course of conduct throughout these proceedings. The Rideouts would not even
     confirm to their own attorneys that they would be in attendance at the February 1, 2019 hearing, necessitating Plaintiff
     issuing subpoenas compelling their attendance. Small Reply Decl., Exh. 1, 2, & 3.



                                                                                                              ATTORNEYS AT LAW
                                                                                                              2600 TWO UNION SQUARE
                                                                                                              601 UNION STREET
         STIPULATED MOTION FOR ISSUANCE OF A                                                                  SEATTLE WA 98101-4000
         PREJUDGMENT WRIT OF ATTACHMENT- 4                                                                    TELEPHONE 206 624-1230
                                                                                                              Fax 206 340-2563
         {21731/28712/V760308.DOCX}
               Case 2:18-cv-01599-JCC Document 20 Filed 01/31/19 Page 5 of 6




1           DATED this 31st day of January, 2019.
2
                                                    LASHER HOLZAPFEL
3                                                   SPERRY & EBBERSON PLLC
4
                                                    /s/ Sean V. Small
5                                                   /s/ Paul Spadafora
                                                    ______________________________
6                                                   Sean V. Small, WSBA # 37018
7                                                   Paul Spadafora, WSBA # 49777
                                                    Attorneys for Plaintiff
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                                              ATTORNEYS AT LAW
                                                                              2600 TWO UNION SQUARE
                                                                              601 UNION STREET
     STIPULATED MOTION FOR ISSUANCE OF A                                      SEATTLE WA 98101-4000
     PREJUDGMENT WRIT OF ATTACHMENT- 5                                        TELEPHONE 206 624-1230
                                                                              Fax 206 340-2563
     {21731/28712/V760308.DOCX}
                Case 2:18-cv-01599-JCC Document 20 Filed 01/31/19 Page 6 of 6




1
                                        CERTIFICATE OF SERVICE
2
             I hereby certify that on January 31, 2019, I caused the foregoing pleading to be
3
     electronically filed with the Clerk of the Court using the CM/ECF system which will send
4

5
     notification of such filing to the following counsel:

6
                 Hans P. Juhl, WSBA #33116
7
                 Madeline S. Davis, WSBA #51261
8                Attorneys for Defendants
                 RYAN, SWANSON & CLEVELAND, PLLC
9
                 1201 Third Avenue, Suite 3400
10               Seattle, Washington 98101-3034
                 juhl@ryanlaw.com
11
                 davis@ryanlaw.com
12

13
             DATED this 31st day of January, 2019 at Seattle Washington
14

15
                                                       /s/ Ellen M. Krachunis
16                                               ________________________
                                                       Ellen M. Krachunis
17
                                                       Legal Assistant
18

19

20

21

22

23

24

25




                                                                                  ATTORNEYS AT LAW
                                                                                  2600 TWO UNION SQUARE
                                                                                  601 UNION STREET
      STIPULATED MOTION FOR ISSUANCE OF A                                         SEATTLE WA 98101-4000
      PREJUDGMENT WRIT OF ATTACHMENT- 6                                           TELEPHONE 206 624-1230
                                                                                  Fax 206 340-2563
      {21731/28712/V760308.DOCX}
